Jfourtl) Court of Sppeate
                                            Antonio,

                                            May 28,2014


                                        No. 04-13-00769-CR

                                        Juan Boaerge Rivera,
                                              Appellant


                                                 v.



                                         The State of Texas,
                                              Appellee

                                    Trial Court Case No. 1197727D


                                          ORDER

      The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. App. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on July 8, 2014, to the following panel: Chief
Justice Stone, Justice Marion, and Justice Barnard. All parties will be notified of the Court's
decision in this appeal in accordance with Tex. R. App. P. 48.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on May 28,2014.



                                                                 athering Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed the seal o/the said
court on this May 28, 2014.